Per Curiam:
In this case no transcript of the record has been filed. There is a paper filed purporting to be a statement on motion for a new trial and on appeal. It is full of erasures, and there are many interlineations. The pleadings and orders of the court are not in it. It is indorsed by the referee as the evidence in the case pertinent to the specifications of error. The transcript should be a copy certified by the clerk of the court where the trial is had to be a copy of the entire record in the ease. This paper seems to be the original paper filed in the district clerk’s office. It does not give a full history of the case, nor does the abstract. This appeal is therefore dismissed, on the motion of this court. 2 Comp. Laws, | 3650.